DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
Response to Remarks/Arguments
With respect to the rejection of claim 1 under 35 USC 103, Applicant’s arguments filed 08/05/2022 have been fully considered but they are not persuasive. Applicant argues, see page 7, paragraph 1, that since Shinoda’s dielectric lens 36 is installed above the receiving antennas and the lens and resin package are integrated together, Shinoda cannot possibly teach the radar receiving unit at least partially encompassed by the first radar lens. 
Examiner respectfully disagrees. In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues, see page 8, paragraph 1, that Chernokalov discloses only transmit antennas and no receive antennas and thus Chernokalov cannot possibly teach or suggest a radar receiving unit. This argument is moot in view of the new ground of rejections set forth herein as necessitated by Applicant’s amendments.
Applicant further argues, see page 8, last paragraph, that Applicant’s claims distinctly recite a separate radar receiver unit having a plurality of radar receiver members, not transmit/receive antennas as in Alamouti, and consequently Alamouti is not relevant to any of the pending claims.
Examiner respectfully disagrees. Applicant is not specific as to why Alamouti is not relevant to the pending claims other than Alamouti teaches transmit/receive antennas. Nowhere in the claims claim “a separate radar receivers” or exclude “transmit/receive antennas”. According to the BRI (Broadest Reasonable Interpretation) principle, “transmit/receive antennas” is properly read on “receiver unit” because “transmit/receive antennas” function as receiver units. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 6, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda (US 2009/0267822 A1) in view of Alamouti (US 2008/0284655 A1).
Regarding claim 1, Shinoda teaches a radar wave imaging device, comprising: 
- a radar transmitter unit having at least one radar transmit antenna and being configured to transmit radar waves towards a scene (Fig. 1(A), [0053] transmitting array antenna 5), 
- a radar receiving unit (Fig. 1(A), 1, 2, 3) that is configured to receive radar waves reflected by objects that have been illuminated by the radar waves transmitted by the transmitter unit ([0053] A radio wave transmitted from the transmitting array antenna is reflected by at least one obstacle and received by the receiving array antennas 1, 2, and 3, as a receive signal), the radar receiving unit including a plurality of radar receiver members that are arranged as a two-dimensional array two-dimensional array ([0053] a planar antenna), 
wherein the radar receiving unit includes an imaging radar optics unit for imaging at least a portion of the scene onto at least a portion of the two-dimensional array of radar receiver members (Fig. 14A, [0124] a dielectric lens 36), where in the imaging radar optics unit comprises at least a first radar lens (Fig. 14A, dielectric lens 36, [0124]) that is arranged between the radar receiver members and the scene (Fig. 14A, receiving array antenna 1-3, [0123-0124]), wherein the radar receiver members are arranged with the first radar lens that is facing away from the scene (Fig. 14A, 36, 1, 2, 3).
However, Shinoda does not explicitly teach the antenna receiver members are arranged in direct contract to a surface of the first radar lens such that the radar receiver members are at least partially encompassed by the first radar lens.
Alamouti teaches antenna receiver members (Fig. 3, [0020] antenna 320, [0018] antenna 320 (e.g. 200 of Figs 2B-C), [0012] antenna 200 having a switching network to control the mm-wave signals being received or transmitted) are arranged in direct contact to a surface of a radar lens (Fig. 3, 310, [0020] lens 310) such that the radar receiver members are at least partially encompassed by the radar lens (Fig. 3, 320, 310). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Shinoda’s radar such that the receiver antenna arrays are arranged in direct contact to the lens as done in Fig. 3 of Alamouti and thus eliminate the surface waves and achieve efficient radiation of the power (Alamouti, [0025]). 
Regarding claim 4, all the limitations of claim 1 are taught by Shinoda in view of Alamouti.
	Alamouti further teaches a device wherein the first radar lens includes at least one layer of anti-reflection coating at least on a surface directed towards the scene (Fig. 3, [0018] an anti-reflective cap 316).
Regarding claim 6, all the limitations of claim 1 are taught by Shinoda in view of Alamouti.
Shinoda further teaches a device, wherein the radar receiver members comprise at least one out of a patch antenna (Fig. 6A, [0083] patch antenna 1 to 5), a slot antenna or a dipole antenna.
Regarding claim 9, all the limitations of claim 1 are taught by Shinoda in view of Alamouti.
Shinoda further teaches a device, wherein the radar receiver members of the plurality of radar receiver members are mutually electromagnetically separated from each other by electromagnetic shields ([0128] calibration means for removing interference between the receiving array antennas).
Regarding claim 10, all the limitations of claim 1 are taught by Shinoda in view of Alamouti.
Shinoda further teaches a device, wherein in the two-dimensional array, the radar receiver members are evenly spaced by a first spacing in a first dimension -4-§371 of PCT/EP2017/084248June 21, 2019 of the array, and are evenly spaced by a second spacing in a second dimension of the array that is perpendicular to the first dimension (Fig. 6A, 1, 3).
Regarding claim 12, all the limitations of claim 1 are taught by Shinoda in view of Alamouti.
Shinoda further teaches a device, wherein the radar transmitter unit and the plurality of radar receiver members are configured to operate in a single-input and multiple-output (Fig. 1(A), 6->5a-5d) or a multiple-input and multiple-output configuration (Fig. 1(A), 1-3 -> S1-S3).
Regarding claim 13, Shinoda teaches an electromagnetic radiation receiving unit that is configured to receive electromagnetic waves (Fig. 1(A), 1, 2, 3), reflected by objects that have been illuminated by electromagnetic waves ([0053] A radio wave transmitted from the transmitting array antenna is reflected by at least one obstacle and received by the receiving array antennas 1, 2, and 3, as a receive signal), the electromagnetic radiation receiving unit including a plurality of receiver members that are sensitive to the electromagnetic waves and are arranged as a two-dimensional array ([0053] a planar antenna), the receiving unit further comprising an imaging optics unit for imaging at least a portion of the scene onto at least a portion of the two-dimensional array of receiver members (Fig. 14A, 36, 1, 2, 3), wherein the imaging optics unit comprises at least a first electromagnetic lens that is configured to refract the electromagnetic radiation and is arranged between the receiver members and the scene (Fig. 14A, 36, 1, 2, 3), and wherein the radar receiver members are arranged with the first radar lens that is facing away from the scene (Fig. 14A, 36, 1, 2, 3). 
However, Shinoda does not explicitly teach the radar receiver members are in direct contact to a surface of the first radar lens such that the receiver members are at least partially encompassed by the first lens.
Alamouti teaches antenna receiver members (Fig. 3, [0020] antenna 320, [0018] antenna 320 (e.g. 200 of Figs 2B-C), [0012] antenna 200 having a switching network to control the mm-wave signals being received or transmitted) are arranged in direct contact to a surface of a radar lens (Fig. 3, 310, [0020] lens 310) such that the radar receiver members are at least partially encompassed by the radar lens (Fig. 3, 320, 310). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Shinoda’s radar such that the receiver antenna arrays are arranged in direct contact to the lens as done in Fig. 3 of Alamouti and thus eliminate the surface waves and achieve efficient radiation of the power (Alamouti, [0025]). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda (US 2009/0267822 A1) in view of Alamouti (US 2008/0284655 A1) as applied to claim 1 above, and further in view of Focke (US 2010/0231436 A1).
Regarding claim 2, all the limitations of claim 1 are taught by Shinoda in view of Alamouti.
	Shinoda in view of Alamouti does not explicitly teach a device wherein the imaging radar optics unit includes at least one second radar lens that is arranged between the first radar lens and the scene.
	Focke teach a device wherein the imaging radar optics unit includes at least one second radar lens that is arranged between the first radar lens and the scene (Fig. 2, [0027], 12, 14, 16).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Focke to the teachings of Shinoda in view of Alamouti in order to provide an economical and compact radar sensor which still allows different directional characteristics in the azimuth and in the elevation (Focke [0006]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda (US 2009/0267822 A1) in view of Alamouti (US 2008/0284655 A1) as applied to claim 1 above, and further in view of Turpin (US 2018/0183152 A1).
Regarding claim 3, all the limitations of claim 1 are taught by Shinoda in view of Alamouti.
	Shinoda in view of Alamouti does not explicitly teach a device wherein the first radar lens comprises material having a refractive index larger than 3.0 and preferably between 5.0 and 50.0 at a radar carrier frequency of the radar waves to be transmitted.
	Turpin teaches a device wherein the first radar lens comprises material having a refractive index larger than 3.0 at a radar carrier frequency of the radar waves to be transmitted ([0098]).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Turpin to the teachings of Shinoda in view of Alamouti in order to achieve beam scanning and/or multiple beams over a wide field of regard (FOR) with broad bandwidth and a very short focal length compared with conventional lenses (Turpin, Abstract).
Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda (US 2009/0267822 A1) in view of Alamouti (US 2008/0284655 A1) as applied to claim 1 above, and further in view of Lynch (US 2018/0348356 A1).
Regarding claim 5, all the limitations of claim 1 are taught by Shinoda in view of Alamouti.
	Shinoda in view of Alamouti does not explicitly teach a device wherein the radar transmitter unit is configured to modulate the radar waves to be transmitted, and wherein the modulation comprises at least one out of or a combination of amplitude modulation, frequency modulation and phase modulation. 
	Lynch teaches a device wherein the radar transmitter unit the radar transmitter unit is configured to modulate the radar waves to be transmitted, and wherein the modulation comprises at least one out of or a combination of amplitude modulation, frequency modulation and phase modulation ([0013] FMCW radar).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Lynch to the teachings of Shinoda in view of Chernokalov in order to reduce the sidelobe of the transmit patterns (Lynch [0013])  and thus achieve high angular resolution desirable in applications (Lynch [0011]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda (US 2009/0267822 A1) in view of Alamouti (US 2008/0284655 A1) as applied to claim 1 above, and further in view of Ding (US 2012/0229366 A1).
Regarding claim 7, all the limitations of claim 1 are taught by Shinoda in view of Alamouti.
	Shinoda further teaches a device further comprising a receiver circuitry that is electrically connected to the plurality of radar receiver members and that is configured for analog and/or digital signal processing of the signals of the radar receiver members (Fig. 1(A), 12, 13, 14, [0054]). 
However, Shinoda in view of Alamouti does not explicitly teach the device wherein at least one of the radar receiver members comprises at least one resonating member that is resonant at a carrier frequency of the receiver circuitry.
	Ding teaches a device wherein at least one of the radar receiver members comprises at least one resonating member that is resonant at a carrier frequency of the receiver circuitry (Fig. 2, [0031] resonator 30).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Ding to the teachings of Shinoda in view of Alamouti in order to minimize undesirable radiation effects from the feeding lines (Ding, [0035]).
Regarding claim 8, all the limitations of claim 1 are taught by Shinoda in view of Alamouti. 
However, Shinoda in view of Alamouti does not explicitly teach the device wherein at least one of the radar receiver members includes an antenna member that is configured for discriminating received radar waves according to their polarization.
Ding teaches a device wherein at least one of the radar receiver members includes an antenna member that is configured for discriminating received radar waves according to their polarization ([0041]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Ding to the teachings of Shinoda in view of Alamouti in order to minimize interferences from other unwanted reflections from the targets (Ding, [0041]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda (US 2009/0267822 A1) in view of Alamouti (US 2008/0284655 A1) as applied to claim 1 above, and further in view of Brewitt-Taylor (US 5,248,884 A).
Regarding claim 11, all the limitations of claim 1 are taught by Shinoda in view of Alamouti.
Shinoda in view of Alamouti does not explicitly teach the device wherein a spacing between the radar receiver members of the two-dimensional array is selected to be more than a factor of 0.5 times and less than a factor of 2.0 times a diffraction limited spot diameter of the imaging radar optics unit.
Brewitt-Taylor teaches a device wherein a spacing between the radar receiver members of the two-dimensional array is selected to be more than a factor of 0.5 times and less than a factor of 2.0 times a diffraction limited spot diameter of the imaging radar optics unit (col. 5, lines 20-25; col. 7, lines 63-66).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Brewitt-Taylor to the teachings of Shinoda in view of Alamouti in order to allow most efficient collection of incident radiation (Brewitt-Taylor, col. 5, lines 20-25; col. 7, lines 63-66).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda (US 2009/0267822 A1) in view of Alamouti (US 2008/0284655 A1) as applied to claim 1 above, and further in view of Whatmore (US 5,185,613).
Regarding claim 14, all the limitations of claim 1 are taught by Shinoda in view of Alamouti.
	Shinoda in view of Alamouti does not explicitly teach a device wherein the first radar lens comprises material having a refractive index between 5.0 and 50.0 at a radar carrier frequency of the radar waves to be transmitted.
	Whatmore teaches a device wherein the first radar lens comprises material having a refractive index between 5.0 and 50.0 at a radar carrier frequency of the radar waves to be transmitted (col. 1, lines 10-12).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Whatmore to the teachings of Shinoda in view of Alamouti in order for the apparatus target the millimeter wave applications (Whatmore, col. 1, lines 10-12).
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ynak (US 2008/0272955 A1) see [0020] and [0047] teaches a device wherein the radar lens comprising material having an adjustable refractive index at radar frequencies which allows modifying the beam properties such as beam width and/or scan angle (Fig. 3). Therefore choosing material with a specific refractive index for the radar lens would be a matter of design choice.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844